In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2165
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

VICKIE L. SANDERS,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Southern District of Illinois.
             No. 17-cr-40043 — J. Phil Gilbert, Judge.
                     ____________________

  ARGUED NOVEMBER 8, 2018 — DECIDED DECEMBER 3, 2018
               ____________________

   Before FLAUM, MANION, and ST. EVE, Circuit Judges.
    FLAUM, Circuit Judge. Vickie Sanders pleaded guilty to a
federal drug oﬀense. About twenty years earlier, she was con-
victed of a felony drug oﬀense in California, and therefore,
the government sought to impose a ten-year mandatory min-
imum term of imprisonment pursuant to a recidivist enhance-
ment provision, 21 U.S.C. § 841(b)(1)(B). After her guilty plea,
but before sentencing, a California state court reclassiﬁed
Sanders’s state drug oﬀense as a misdemeanor pursuant to
2                                                  No. 18-2165

Proposition 47, Cal. Penal Code § 1170.18. Nevertheless, the
district court still imposed the ten-year mandatory minimum.
We aﬃrm.
                          I. Background
   On July 12, 2017, the government charged Vickie Sanders
with conspiracy to manufacture ﬁfty grams or more of meth-
amphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(B), and 846 (Count 1); attempting to manufacture
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(C), and 846 (Count 2); and possession of
pseudoephedrine knowing it would be used to manufacture
methamphetamine, in violation of 21 U.S.C. § 841(c)(2)
(Counts 3, 4, 5, and 6).
    Over twenty years earlier, in 1996, a California state court
convicted Sanders of felony possession of a controlled sub-
stance in violation of Cal. Health & Safety Code § 11350(a).
That conviction became ﬁnal in 1998. On September 20, 2017,
the government ﬁled an information to establish that Sanders
had been previously convicted of a felony drug oﬀense in Cal-
ifornia. A prior state felony conviction triggers the
§ 841(b)(1)(B) recidivist enhancement, which raised the man-
datory minimum term of imprisonment on Count 1 from ﬁve
to ten years. On October 6, 2017, Sanders pleaded guilty to all
charges and indicated she understood her prior drug convic-
tion impacted the applicable sentencing range. On December
7, 2017, the probation oﬃce prepared a Presentence Investiga-
tion Report. It determined that Sanders’s advisory Guidelines
range was 87–108 months’ imprisonment for Counts 2, 3, 4, 5,
and 6. For Count 1, due to the ten-year statutory minimum,
the Guidelines term of imprisonment was 120 months.
No. 18-2165                                                     3

    On January 11, 2018, Sanders ﬁled a motion to continue
her sentencing hearing. Eleven days later, a California state
court reclassiﬁed her 1996 felony drug conviction as a misde-
meanor pursuant to California Proposition 47, Cal. Penal
Code § 1170.18. Then, on February 8, Sanders objected to the
§ 841(b)(1)(B) enhancement for a prior felony drug conviction,
emphasizing her prior state conviction was no longer a felony.
On April 27, the district court overruled Sanders’s objection.
    On May 9, the district court sentenced Sanders to concur-
rent sentences of 120 months’ imprisonment on Count 1 and
87 months’ imprisonment on Counts 2 through 6. It imposed
an eight-year term of supervised release on Count 1, a six-year
term of supervised release on Count 2, and a three-year term
of supervised release on Counts 3 through 6, all to run con-
currently. The court also imposed a $300 ﬁne and $600 special
assessment. This appeal followed.
                           II. Discussion
    Sanders argues that because a California court reclassiﬁed
her prior conviction as a misdemeanor, the district court im-
properly imposed a ten-year mandatory minimum prison
term under § 841(b)(1)(B), or alternatively, did so in violation
of the Constitution. We review questions of statutory inter-
pretation and constitutionality de novo. Arreola-Castillo v.
United States, 889 F.3d 378, 384 (7th Cir. 2018); United States v.
Morris, 821 F.3d 877, 879 (7th Cir. 2016).
   A. Statutory Framework
       1. 21 U.S.C. § 841(b)(1)(B)
   “Section 841(b) outlines the penalties for federal drug
crimes based upon the quantity of drugs involved and the
number of prior drug convictions.” Arreola-Castillo, 889 F.3d
4                                                     No. 18-2165

at 384. Relevant here, “[i]f any person commits [a federal drug
oﬀense] after a prior conviction for a felony drug oﬀense has
become ﬁnal,” that individual faces a mandatory minimum of
ten years’ imprisonment. 21 U.S.C. § 841(b)(1)(B).
    “To impose a recidivism penalty under § 841, the govern-
ment must follow the procedures in 21 U.S.C. § 851.” Arreola-
Castillo, 889 F.3d at 384. First, the government “must ﬁle an
information with the sentencing court stating the previous
convictions to be relied upon.” Id. (citing 21 U.S.C. § 851(a)).
Then, the defendant can ﬁle a written response either to deny
the allegation of the prior conviction or to assert that the al-
leged conviction is invalid. Id. (citing 21 U.S.C. § 851(c)). If the
defendant ﬁles a response, the court holds a hearing, the par-
ties present evidence, and the court makes ﬁndings of fact and
conclusions of law. Id. at 384–85.
       2. California Proposition 47, Cal. Penal Code § 1170.18
    In November 2014, California passed Proposition 47, the
Safe Neighborhood and Schools Act. See Cal. Penal Code
§ 1170.18. Among other things, Proposition 47 reduces certain
convictions for possession of a controlled substance from a
felony to a misdemeanor. It also permits an individual “who
has completed his or her sentence for a conviction … of a fel-
ony or felonies who would have been guilty of a misde-
meanor under [the] act had [the] act been in eﬀect at the time
of the oﬀense” to “ﬁle an application before the trial court that
entered the judgment or conviction in his or her case to have
the felony conviction or convictions designated as misde-
meanors.” Id. § 1170.18(d).
   “Proposition 47 explicitly anticipates that redesignation of
an oﬀense as a misdemeanor will aﬀect the collateral
No. 18-2165                                                      5

consequences of a felony conviction.” People v. Khamvongsa,
214 Cal. Rptr. 3d 623, 625 (Ct. App. 2017). Thus, “[t]o ensure
qualiﬁed oﬀenders who have had their prior felony convic-
tions redesignated can gain relief from … collateral conse-
quences,” id. at 626, Proposition 47 speciﬁes that if a felony
conviction is “recalled” or “designated as a misdemeanor,” it
“shall be considered a misdemeanor for all purposes” other
than gun possession. Cal. Penal Code § 1170.18(k). “The ‘for
all purposes’ language is broad, and there is no suggestion
that it encompasses certain collateral consequences of a felony
conviction while excluding others.” Khamvongsa, 214 Cal.
Rptr. 3d at 626. Indeed, one of the “chief” reasons for reclassi-
fying a felony as a misdemeanor “is that under such circum-
stances the oﬀense is not considered to be serious enough to
entitle the court to resort to it as a prior conviction of a felony
for the purposes of increasing the penalty for a subsequent
crime.” People v. Abdallah, 201 Cal. Rptr. 3d 198, 206 (Ct. App.
2016) (quoting People v. Park, 299 P.3d 1263, 1270 (Cal. 2013)).
At the same time, Proposition 47 is not intended to “diminish
or abrogate the ﬁnality of judgments in any case not falling
within the purview of” the statute. Cal. Penal Code
§ 1170.18(n).
   B. Application of the § 841(b)(1)(B) Enhancement
    Sanders argues that because a California court reclassiﬁed
her 1996 felony conviction as a misdemeanor, she is not eligi-
ble for a sentence enhancement under § 841(b)(1)(B), as she no
longer has a “prior conviction for a felony drug oﬀense.” The
government disagrees, emphasizing the language of the pro-
vision itself. It points out that regardless of the California
court’s decision, Sanders “committed her federal drug-
6                                                     No. 18-2165

traﬃcking oﬀense ‘after a prior conviction for a felony drug
oﬀense.’” (quoting 21 U.S.C. § 841(b)(1)(B)).
    We join the Third and Ninth Circuits in holding that a de-
fendant who commits a federal drug oﬀense after previously
being convicted of a state felony drug oﬀense is subject to
§ 841’s recidivist enhancement even if that prior oﬀense was
reclassiﬁed as a misdemeanor pursuant to Proposition 47. See
United States v. London, No. 15-1206, slip op. at 9 (3d Cir. Aug.
31, 2018) (unpublished) (“Because the subsequent reclassiﬁca-
tion of [the defendant’s] California conviction had no bearing
on that conviction’s underlying lawfulness, he remains eligi-
ble for the sentence enhancement he received under [§ 841].”);
United States v. Diaz, 838 F.3d 968, 975 (9th Cir. 2016) (“Cali-
fornia’s Proposition 47, oﬀering post-conviction relief by re-
classifying certain past felony convictions as misdemeanors,
does not undermine a prior conviction’s felony-status for pur-
poses of § 841.”), cert. denied sub nom., Vasquez v. United States,
137 S. Ct. 840 (2017).
    To determine whether a defendant has a prior state con-
viction for purposes of applying a federal recidivism enhance-
ment provision, we look to federal law. See Dickerson v. New
Banner Inst., Inc., 460 U.S. 103, 111–12 (1983) (“Whether one
has been ‘convicted’ within the language of the gun control
statutes is necessarily … a question of federal not state law,
despite the fact that the predicate oﬀense and its punishment
are deﬁned by the law of the State.”). This rule “makes for
desirable national uniformity unaﬀected by varying state
laws, procedures, and deﬁnitions of ‘conviction.’” Id. at 112.
Indeed, we have recognized this principle in the context of
§ 841(b). See United States v. Lopez, 907 F.3d 537, 546 (7th Cir.
2018) (“Federal law, not state law, deﬁnes ‘conviction’ for
No. 18-2165                                                       7

purposes of the enhancement.”); United States v. Graham, 315
F.3d 777, 783 (7th Cir. 2003); United States v. Gomez, 24 F.3d
924, 930 (7th Cir. 1994).
    As always, “we must ‘begin[] with the plain language of
the statue.’” Arreola-Castillo, 889 F.3d at 385 (alteration in orig-
inal) (quoting United States v. Berkos, 543 F.3d 392, 396 (7th Cir.
2008)). Section 841(b) states that a defendant is subject to a ten-
year minimum term of imprisonment if she commits a federal
drug oﬀense “after a prior conviction for a felony drug oﬀense
has become ﬁnal.” 21 U.S.C. § 841(b)(1)(B). In this way, the
statute calls for a “‘backward-looking’ inquiry.” Diaz, 838 F.3d
at 973 (quoting McNeill v. United States, 563 U.S. 816, 820
(2011)). It “tells us what event triggers the enhancement”: a
state felony drug conviction that is ﬁnal. Id. We consider only
“‘whether the defendant was previously convicted, not the
particulars of how state law later might have’ permitted relief
from the defendant’s state conviction.” Id. at 974 (quoting
United States v. Dyke, 718 F.3d 1282, 1293 (10th Cir. 2013) (Gor-
such, J.), cert. denied, 571 U.S. 939 (2013)).
    Here, there is no dispute that Sanders both committed a
federal drug oﬀense and was convicted of a prior felony drug
oﬀense in California that had become ﬁnal. California’s later
decision to reclassify the felony as a misdemeanor “‘does not
alter the historical fact of the [prior state] conviction’ becom-
ing ﬁnal—which is what § 841 requires.” Id. (alteration in
original) (quoting Dyke, 718 F.3d at 1292); see also id. at 972
(“Although the [state’s] statute [can] determine the status of
the conviction for purposes of state law, it [can]not rewrite
history for the purposes of the administration of the federal
criminal law or the interpretation of federal criminal
8                                                  No. 18-2165

statutes.” (alterations in original) (quoting United States v.
Bergeman, 592 F.2d 533, 536 (9th Cir. 1979))).
    While we have not addressed whether a state felony re-
classiﬁed as a misdemeanor can be used to enhance a federal
drug sentence, we have held a discharged drug conviction is
considered a predicate “conviction” for purposes of applying
the § 841(b) enhancement. See Lopez, 907 F.3d at 546–47 (hold-
ing a prior conviction is a predicate for purposes of § 841(b)
even though the defendant’s probation was discharged before
he received his federal oﬀense); Graham, 315 F.3d at 783
(“[T]he fact that [the defendant] received probation that was
later discharged does not alter the fact that he possesses a
prior drug-related felony conviction qualifying him for the
enhancement under § 841(b)(1)(B).”); Gomez, 24 F.3d at 930
(“Nothing in § 841(b)(1)(B) … suggest[s] that a defendant who
has plainly been ‘convicted’ … obtains the beneﬁt of a state’s
eﬀort to wipe the slate clean retroactively.”). Other circuits
have also “counted prior felony drug convictions even where
those convictions had been set aside, expunged, or otherwise
removed from a defendant’s record.” United States v. Law, 528
F.3d 888, 911 (D.C. Cir. 2008) (per curiam) (citing cases).
    Of course, if it desired, Congress could “give retroactive
eﬀect to changes in state law for purposes of federal statutes.”
Diaz, 838 F.3d at 974. Indeed, it “clearly knows … how to en-
sure that expunged convictions are disregarded in later judi-
cial proceedings.” Dyke, 718 F.3d at 1292; see, e.g., 18 U.S.C.
§ 921(a)(20) (“Any conviction which has been expunged, or
set aside … shall not be considered a conviction for purposes
of this chapter.”). But Congress made no similar eﬀort with
respect to § 841. See Gomez, 24 F.3d at 930 (“Section
841(b)(1)(B) lacks any provision comparable to the last
No. 18-2165                                                     9

sentence of § 921(a)(20), and it would be inappropriate to treat
these substantially diﬀerent statutes as if they had the same
meaning.”).
    This makes sense. A primary purpose of § 841 “is to dis-
courage repeat oﬀenders.” Diaz, 838 F.3d at 974. Thus, “[i]f a
state provides relief for a prior state drug conviction, after the
defendant has committed another, federal, drug crime, ‘it’s
unclear why a [federal] statute aimed at punishing recidi-
vism … would aﬀord the defendant’ relief in his federal sen-
tence.” Id. (second alteration in original) (quoting Dyke, 718
F.3d at 1293); see also London, slip op. at 9 (“That purpose
would not be served by aﬀording a defendant relief from his
federal sentence whenever a state provides him procedural
relief related to a previous state conviction after he has al-
ready committed another federal drug oﬀense.”). Addition-
ally, “[i]gnoring later state actions for purposes of federal sen-
tences … aligns with the Supreme Court’s repeated admon-
ishments that federal laws should be construed to achieve na-
tional uniformity.” Diaz, 838 F.3d at 974 (citing Dickerson, 460
U.S. at 112). “If state post-conviction procedures always im-
pacted eligibility under § 841, the federal sentence enhance-
ment would apply in an unfair, ‘patchwork’ manner.” London,
slip op. at 9 (quoting Diaz, 838 F.3d at 974). It is unlikely Con-
gress intended such a result.
    Sanders argues an “absurdity results if courts fail to rec-
ognize changes made retroactive by the state: The length of a
defendant’s sentence would depend on the date on which an
unrelated state crime was committed.” She contends “[t]here
is no principled reason why two defendants with identical
criminal histories, who violated § 841(b)(1)(B) on the same
day, should receive dramatically diﬀerent federal sentences
10                                                    No. 18-2165

solely because one’s prior conviction occurred before, and the
other’s occurred after, the state legislature decreased the pun-
ishment.” We disagree that such a result is absurd. While
“[s]uch a regime may at ﬁrst glance seem harsh, … there is
good reason behind it.” London, slip op. at 8. The recidivist
enhancement applies because Sanders had already been con-
victed of a felony drug oﬀense, not because of the underlying
conduct. In any event, the language of § 841(b)(1)(B) is clear:
the ten-year mandatory minimum applies if the defendant
commits the federal drug oﬀense “after a prior conviction for
a felony drug oﬀense has become ﬁnal.” In short, when Sand-
ers committed the federal drug oﬀense, her 1996 California
drug conviction was a felony and it was ﬁnal.
     Despite the clear text and the Third and Ninth Circuit’s
opinions, Sanders maintains “Supreme Court precedent indi-
cates that a federal recidivist sentence cannot rely on a state
conviction retroactively reduced by state law.” Not so. True,
“a defendant given a sentence enhanced for a prior conviction
is entitled to a reduction if the earlier conviction is vacated.”
Johnson v. United States, 544 U.S. 295, 303 (2005) (emphasis
added). This is not controversial. When a state court “vacates”
a prior conviction, it, in eﬀect, nulliﬁes that conviction; it is as
if that conviction no longer exists. See Arreola-Castillo, 889 F.3d
at 385–86. For that reason, courts recognize an “obvious ex-
ception to the literal language” of federal recidivist statutes
imposing enhanced penalties due to prior convictions where
the “predicate conviction ha[s] been vacated or reversed on
direct appeal.” Dickerson, 460 U.S. at 115; cf. Diaz, 838 F.3d at
973 (“We noted one exception: where the dismissal or ex-
pungement alters the legality of the original state convic-
tion—such as where there was a trial error or it appears the
defendant was actually innocent of the underlying crime.”).
No. 18-2165                                                             11

Proposition 47, however, does not “vacate” prior felony con-
victions; it reclassiﬁes them as misdemeanors. Thus, Johnson is
not helpful to Sanders’s argument. 1
    Additionally, Sanders points to the Court’s opinion in
McNeill. There, the defendant argued that because North Car-
olina changed its drug laws, his prior state drug convictions
should not qualify as “serious drug oﬀenses” for purposes of
the Armed Career Criminal Act (“ACCA”) sentencing en-
hancement. 2 McNeill, 563 U.S. at 818. The Court disagreed; it
held that the ACCA “requires the court to determine whether
a ‘previous conviction’ was a serious drug oﬀense,” and “[t]he
only way to answer this backward-looking question is to


    1  For the same reason, Sanders’s reliance on Arreola-Castillo is mis-
placed. In Arreola-Castillo, the defendant received a mandatory life sen-
tence for a federal drug oﬀense because he had two prior felony drug con-
victions. 889 F.3d at 381. Subsequent to his federal conviction, the New
Mexico state court vacated the underlying state felony drug convictions.
Id. At issue was whether 21 U.S.C. § 851(e), “which prohibits an individual
from challenging the validity of a prior conviction that is more than ﬁve
years old at the time the government seeks the recidivism enhancement,”
time-barred his challenge. Id. We held there was no statute-of-limitations
concern because the defendant was “not challenging the validity of his
prior convictions, but rather their very existence.” Id. Unlike in Arreola-
Castillo, however, Sanders’s prior felony conviction was not vacated; ra-
ther, it was simply reclassiﬁed as a misdemeanor.
    2 Under the ACCA, a defendant who violates § 922(g) receives an en-
hanced sentence if he “has three prior convictions … for a violent felony
or a serious drug oﬀense.” 18 U.S.C. § 924(e)(1). A “serious drug oﬀense”
must have “a maximum term of imprisonment of ten years or more.” Id.
§ 924(e)(2)(A)(ii). In McNeill, one of the defendant’s prior drug oﬀenses
carried a ten-year maximum sentence at the time of the state conviction
but a less than ten-year maximum sentence at the time of the defendant’s
federal sentencing. 563 U.S. at 818.
12                                                          No. 18-2165

consult the law that applied at the time of that conviction.” Id.
at 820. In a footnote, the Court expressly declined to consider
the “situation in which a State subsequently lowers the maxi-
mum penalty applicable to an oﬀense and makes that reduc-
tion available to defendants previously convicted and sen-
tenced for that oﬀense.” Id. at 825 n.1.
    Sanders suggests that McNeill indicates the Court believes
the recidivist enhancement should not apply here, where Cal-
ifornia retroactively reclassiﬁed her state drug conviction
from a felony to a misdemeanor. This is not the case; the Court
did not comment one way or the other. Sanders points to the
Eleventh Circuit’s opinion in Cortes-Morales v. Hastings, 827
F.3d 1009 (11th Cir. 2016) (per curiam), cert. denied, 137 S. Ct.
2186 (2017). There, a defendant who received an enhanced
sentence under the ACCA based on prior New York drug con-
victions sought resentencing on the grounds that he no longer
qualiﬁed for an ACCA enhancement due to New York’s 2004
and 2009 Drug Law Reform Acts (“DLRAs”). 3 Id. at 1011. The
Eleventh Circuit, citing the McNeill footnote, reasoned that
the defendant could “succeed on the merits of his claim only
if the New York sentencing reductions apply retroactively.”
Id. at 1013–14. However, that statement was mere dicta


     3New York passed the DLRAs to “reform the sentencing structure of
New York’s drug laws to reduce prison terms for non-violent drug oﬀend-
ers, provide retroactive sentencing relief, and make related drug law sen-
tencing improvements.” Rivera v. United States, 716 F.3d 685, 688 (2d Cir.
2013) (citation omitted). The DLRAs reduce maximum sentences for some
nonviolent drug oﬀenders and allow resentencing for individuals who
were convicted of certain drug oﬀenses. Id. Notably, however, resentenc-
ing is only an option while an individual is “in the custody of the depart-
ment of corrections.” N.Y. Crim. Proc. Law § 440.46(1).
No. 18-2165                                                              13

because the DLRAs were “not retroactive as to [the defend-
ant].” Id. at 1015. 4
     In sum, we agree with the Third and Ninths Circuits that
for purposes of applying the § 841(b) recidivist enhancement,
it is immaterial whether a defendant’s state felony conviction
was reclassiﬁed as a misdemeanor after she committed a fed-
eral drug oﬀense. The text of § 841(b)(1)(B) is unambiguous:
Sanders committed a federal drug oﬀense “after a prior con-
viction for a felony drug oﬀense ha[d] become ﬁnal.”
21 U.S.C. § 841(b)(1)(B).
    C. Constitutional Concerns
   Sanders argues applying the § 841(b)(1)(B) enhancement
under these circumstances is contrary to the Fifth Amend-
ment’s Due Process and Equal Protection Clauses and the
Tenth Amendment’s federalism principles. We disagree.
        1. Due Process Clause
   “[A] criminal defendant has the due process right to be
sentenced on the basis of accurate information.” Ben-Yisrayl v.

    4 Sanders also cites to several unpublished opinions from the District
Court for the Southern District of New York. On three occasions, that court
held that in order to determine whether to apply an ACCA enhancement,
it should not consider the maximum term of imprisonment at the date of
the prior state drug conviction, but rather the maximum term of impris-
onment at the time of the federal sentencing based on the DLRAs. See
Saxon v. United States, No. 12 CR 320, 2016 WL 3766388 (S.D.N.Y. July 8,
2016); United States v. Calix, No. 13 CR 582, 2014 WL 2084098 (S.D.N.Y.
May 13, 2014); United States v. Jackson, No. 13 CR 142, 2013 WL 4744828
(S.D.N.Y. Sept. 4, 2013). These cases are incorrectly decided; the New York
drug reform laws “are non-retroactive—and therefore governed by
McNeill.” Rivera, 716 F.3d at 689; see also Cortes-Morales, 827 F.3d at 1015
(declining to follow Calix and Jackson).
14                                                    No. 18-2165

Buss, 540 F.3d 542, 554 (7th Cir. 2008); see Townsend v. Burke,
334 U.S. 736, 740–41 (1948) (holding that a sentence based on
“assumptions concerning [a defendant’s] criminal record
which were materially untrue … is inconsistent with due pro-
cess of law”). Here, however, Sanders was sentenced based on
accurate information; she received an enhanced sentence be-
cause at the time she committed the federal oﬀense, she had a
“prior conviction for a felony drug oﬀense” that was “ﬁnal.”
See 21 U.S.C. § 841(b)(1)(B).
    Sanders relies on Hicks v. Oklahoma, 447 U.S. 343 (1980).
There, a defendant faced a jury trial for a state drug oﬀense.
Id. at 344. Since the defendant was convicted of two felonies
in the prior ten years, the jury was instructed in accordance
with Oklahoma’s habitual oﬀender statute that if it found the
defendant guilty, it was required to impose a forty-year
prison sentence. Id. at 344–45. The Oklahoma courts acknowl-
edged that the habitual oﬀender statute was unconstitutional,
but nevertheless upheld a forty-year prison term because the
sentence was within the range of punishment that could have
been imposed. Id. at 345. The Supreme Court reversed. It
noted that in Oklahoma, “a convicted defendant is entitled to
have his punishment ﬁxed by the jury,” and there was a “sub-
stantial” possibility the jury would have returned a sentence
of less than forty years if correctly instructed. Id. at 345–46. By
aﬃrming a sentence imposed by a jury pursuant to an uncon-
stitutional statute, Oklahoma “deprived the [defendant] of his
liberty without due process of law.” Id. at 347.
   The present case is distinct from Hicks for an obvious rea-
son: unlike the habitual oﬀender statute, § 841(b)(1)(B) is not
unconstitutional. To be sure, the impact of prior convictions
on a defendant’s federal sentence due to the § 841(b)
No. 18-2165                                                  15

enhancements is signiﬁcant. United States v. Arreola-Castillo,
539 F.3d 700, 703 (7th Cir. 2008). Nevertheless, recidivist pro-
visions like § 841(b) comply with the Due Process Clause so
long as the “defendant receive[s] reasonable notice and an op-
portunity to be heard regarding the possibility of an enhanced
sentence for recidivism.” United States v. Belanger, 970 F.2d
416, 418 (7th Cir. 1992) (noting that § 851 “was enacted to ful-
ﬁll this due process requirement”), overruled on other grounds
by United States v. Ceballos, 302 F.3d 679 (7th Cir. 2002).
       2. Equal Protection Clause
    “Equal protection of the laws means that all persons simi-
larly situated should be treated alike.” United States v. Nagel,
559 F.3d 756, 760 (7th Cir. 2009). Sanders’s equal-protection
claim does not involve a suspect classiﬁcation, and therefore,
we use rational-basis review. See United States v. Speed, 656
F.3d 714, 720 (7th Cir. 2011). Under rational-basis review,
Sanders “must show that there is no ‘rational relationship be-
tween the disparity of treatment and some legitimate govern-
mental purpose.’” Id. (quoting Nagel, 559 F.3d at 760).
    Sanders contends applying § 841(b)(1)(B) to individuals
like Sanders “creates two classes—those convicted of their
predicate crime before California passed Proposition 47 and
those convicted of their predicate crime after California
passed Proposition 47.” She asserts that such a distinction is
“related only to the dates on which the two individuals com-
mitted their predicate oﬀenses” and is “wholly unrelated to
the date or nature of the current federal crime or the nature of
the prior conviction.” According to Sanders, such a result is
“irrational and unrelated to any legitimate government inter-
est.” This argument is not persuasive.
16                                                  No. 18-2165

    In Speed, we rejected an equal protection challenge similar
to Sanders’s challenge. The defendant argued he was denied
equal protection under the Fair Sentencing Act (“FSA”) be-
cause “refusing to apply the FSA to defendants sentenced
shortly before the passage of the FSA results in radically dif-
ferent sentences between them and those who are entitled to
have the FSA apply to them.” Id. We held that “the disparate
treatment to which [the defendant] points is plainly rational,
as ‘discrepancies among persons who committed similar
crimes are inescapable whenever Congress raises or lowers
the penalties for an oﬀense.’” Id. (quoting United States v. Gon-
calves, 642 F.3d 245, 253 (1st Cir. 2011)). We recognized that
whenever a sentencing statute is amended, “[s]omeone, in the
end, will always be left behind to live with the earlier, harsher
penalty.” Id. And we concluded that “[w]hatever arbitrariness
there may be is therefore unavoidable.” Id. The same reason-
ing applies here. Sanders’s equal protection claim is unavail-
ing.
       3. Tenth Amendment & Federalism
    Pursuant to the Tenth Amendment, an individual “can as-
sert injury from governmental action taken in excess of the
authority that federalism deﬁnes.” Bond v. United States, 564
U.S. 211, 220 (2011); see also id. at 223–24 (“[A] litigant, in a
proper case, [may] challenge a law as enacted in contraven-
tion of constitutional principles of federalism.”).
    Sanders asserts that by passing Proposition 47, California
expressed its view that certain nonviolent drug oﬀenses are
misdemeanors “for all purposes.” Cal. Penal Code
§ 1170.18(k). She suggests treating her prior drug conviction
as a felony for purposes of the federal recidivism enhance-
ment “infringes on the states’ ability to determine the nature
No. 18-2165                                                   17

and consequences of state crimes and is contrary to federalism
principles set forth in the Tenth Amendment.” We disagree.
There is no question Congress had constitutional authority,
pursuant to the Commerce Clause, to enact § 841. See United
States v. Westbrook, 125 F.3d 996, 1009–10 (7th Cir. 1997). More-
over, Sanders “does not credibly identify any individual right
embodied in the Constitution or in a federal statute that al-
lows [her] to challenge [her] sentence based on vague notions
about the ‘principles of federalism.’” Ramos v. United States,
321 F. Supp. 3d 661, 668–69 (E.D. Va. 2018) (holding that “fed-
eral courts are not required to incorporate California’s retro-
active re-determinations about the seriousness of speciﬁc
criminal conduct and the related reclassiﬁcations of previous
oﬀenses when applying the federal sentencing enhance-
ment”). Put simply, as discussed above, federal law, and not
state law, “dictate[s] the meaning of a federal statute.” Dyke,
718 F.3d at 1292.
                         III. Conclusion
    For the foregoing reasons, we AFFIRM the judgment of the
district court.